DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not listed on a proper information disclosure statement include: JP 4870260, JP 3350532, JP-A-2003-049149 (Spec as originally filed, Pg 2).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on May 17, 2019.  It is noted, however, that applicant has not filed a certified copy of the JP019-93554 application as required by 37 CFR 1.55.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites “The solid adhesive according to claim 19.”  For the purposes of consistency and uniformity, claim 20 should be amended to instead recite “The feed type solid adhesive according to claim 19.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. (JPS 5317646 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Toyoda teaches a solid adhesive composition comprising (1) a tacky adhesive resin, (2) a gelling/gelation agent of a 5- to 6- hydric sugar alcohol dibenzalide, (3) water, (8) and an organic solvent of 3-methyl-3-methoxy-1-butanol (Toyoda, [0002], Pgs 1-4).  Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).
Regarding Claims 7 and 8, Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).
Regarding Claims 9 and 15, Toyoda teaches (2) the gelling/gelation agent is a 5- (pentavalent) to 6- (hexavalent) hydric sugar alcohol dibenzalide (Toyoda, [0002], Pgs 1-2, 4, 6-8).
Regarding Claims 10, 11, 13, and 14, Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral, and teaches (1) the tacky adhesive resin can include a synthetic resin such as polyvinyl pyrrolidone, where the resins can be used alone or in mixtures (Toyoda, Pg 3, 6).
Regarding Claim 16, Toyoda teaches a solid adhesive composition that is poured, cooled, and solidified within a lipstick-type container (a feeding container filled with a solid adhesive); where the cooled and solidified solid adhesive exhibits excellent viscoelasticity and shapeability; and during application (slid up and slid down) the solid adhesive contents within the lipstick-type container did not crack or lose shape (Toyoda, Pgs 6-9).  Toyoda teaches the solid adhesive composition comprises (1) a tacky adhesive resin, (2) a gelling/gelation agent of a 5- to 6- hydric sugar alcohol dibenzalide, (3) water, (8) and an organic solvent of 3-methyl-3-methoxy-1-butanol (Toyoda, [0002], Pgs 1-4).  Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).
Regarding Claims 19 and 20, Toyoda teaches (1) the tacky resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (JPS 5317646 A, herein English machine translation utilized for all citations) as applied to claims 1, 7, and 16 above, and further in view of Zheng et al. (CN 88100525 A, herein English machine translation utilized for all citations).
Regarding Claims 2 and 18, Toyoda teaches the solid adhesive as discussed above for claims 1, 7, and 16.  Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).  Toyoda teaches the solid adhesive composition desirably comprises (1) the tacky adhesive resin in 10-60 parts by weight, (2) the gelling/gelation agent of a 5- to 6- hydric sugar alcohol dibenzalide in 1-10 parts by weight, (3) water in 1-50 parts by weight, (8) and the organic solvent of 3-methyl-3-methoxy-1-butanol in 5-60 parts by weight (Toyoda, Pg 4).  Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral, and teaches (1) the tacky adhesive resin can include a synthetic resin such as polyvinyl pyrrolidone, where the resins can be used alone or in mixtures (Toyoda, Pg 3, 6).  It would have been obvious to one of ordinary skill in the art to have utilized a mixture of resins to form Toyoda’s (1) tacky adhesive resin, where such mixtures would include embodiments having polyvinyl formal resin in an amount that renders obvious the claimed range of 0.1-5.0 mass% (see MPEP 2143); for example, a hypothetical (1) tacky adhesive resin mixture could include 5.0 parts by weight of polyvinyl formal, 5.0 parts by weight of polyvinyl butyral, and 5.0 parts by weight of polyvinyl pyrrolidone, where such an embodiment renders obvious the claimed range (see MPEP 2144.05, I & MPEP 2143).
Toyoda remains silent regarding a specific content range of 0.1-5.0 mass% of polyvinyl formal resin.
Zheng, however, teaches a solid adhesive comprising 5-20 mass% of a water-soluble resin (Zheng, [0004]-[0013]).  Zheng teaches the water-soluble resin includes polyvinyl formal, polyvinyl butyral, and polyvinyl pyrrolidone (Zheng, [0013]).  Zheng teaches utilizing a water-soluble resin in the aforementioned amount yields an adhesive with improved tackiness, ability to adhere to surfaces of different objects, strong adhesive force, and small smear resistance (Zheng, [0003]-[0004], [0013], [0023]).  Zheng’s water-soluble adhesive range overlaps with the claimed range of 0.1-5.0 mass%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Toyoda and Zheng both disclose solid adhesives comprising water-soluble resins (such as polyvinyl formal, polyvinyl butyral, and polyvinyl pyrrolidone), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a water-soluble resin such as polyvinyl formal into Toyoda’s solid adhesive to yield a composition that exhibits improved tackiness, ability to adhere to surfaces of different objects, strong adhesive force, and small smear resistance as taught by Zheng (Zheng, [0003]-[0004], [0013], [0023]).
Regarding Claims 3 and 4, modified Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral, and teaches (1) the tacky adhesive resin can include a synthetic resin such as polyvinyl pyrrolidone, where the resins can be used alone or in mixtures (Toyoda, Pg 3, 6).
Regarding Claim 5, Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral (a polyvinyl acetal resin other than polyvinyl formal) that can be used alone or in mixtures (Toyoda, Pg 3).
Regarding Claim 6, Toyoda teaches (2) the gelling/gelation agent is a 5- (pentavalent) to 6- (hexavalent) hydric sugar alcohol dibenzalide (Toyoda, [0002], Pgs 1-2, 4, 6-8).
Regarding Claim 12, Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral that can be used alone or in mixtures (Toyoda, Pg 3).  Toyoda teaches the solid adhesive composition desirably comprises (1) the tacky adhesive resin in 10-60 parts by weight, (2) the gelling/gelation agent of a 5- to 6- hydric sugar alcohol dibenzalide in 1-10 parts by weight, (3) water in 1-50 parts by weight, (8) and the organic solvent of 3-methyl-3-methoxy-1-butanol in 5-60 parts by weight (Toyoda, Pg 4).  Toyoda teaches (1) the tacky adhesive resin is preferably a water-soluble resin that includes polyvinyl acetates such as polyvinyl formal and polyvinyl butyral, and teaches (1) the tacky adhesive resin can include a synthetic resin such as polyvinyl pyrrolidone, where the resins can be used alone or in mixtures (Toyoda, Pg 3, 6).  It would have been obvious to one of ordinary skill in the art to have utilized a mixture of resins to form Toyoda’s (1) tacky adhesive resin, where such mixtures would include embodiments having polyvinyl formal resin in an amount that renders obvious the claimed ratio of polyvinyl formal to polyvinyl acetal resins of 1/99 to 50/50 (see MPEP 2143); for example, a hypothetical (1) tacky adhesive resin mixture could include 5.0 parts by weight of polyvinyl formal, 5.0 parts by weight of polyvinyl butyral (polyvinyl acetal resin), and 5.0 parts by weight of polyvinyl pyrrolidone, where such an embodiment renders obvious the claimed ratio (see MPEP 2144.05, I & MPEP 2143).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (JPS 5317646 A, herein English machine translation utilized for all citations) as applied to claim 16 above, and further in view of Kano et al. (US 6042940).
Regarding Claim 17, Toyoda teaches the solid adhesive as discussed above for claim 16.  Toyoda teaches the solid adhesive composition is poured, cooled, and solidified within a lipstick-type container (a feeding container filled with a solid adhesive); where the cooled and solidified solid adhesive exhibits excellent viscoelasticity and shape-ability; and during application (slid up and slid down) the solid adhesive contents within the lipstick-type container did not crack or lose shape (Toyoda, Pgs 6-9).
Toyoda remains silent regarding the solid adhesive exhibiting a hardness of 1x10-5 to 15x10-5 N/cm2.
Kano, however, teaches a solid adhesive comprising adhesive resins (such as polyvinyl butyral and polyvinyl pyrrolidone), benzylidene sorbitol (gelation agent; i.e. a dibenzalide of a hexavalent sugar alcohol), organic solvents, and water that exhibits good formability, good shape-ability, bending strength, and crush strength at room temperature (Kano, Abstract, Col 1 Lines 1-10, 55-67; Col 2 All).  Kano teaches that the components of the solid adhesive can be balanced and optimized to achieve a stick-shaped solid adhesive having a combination of shape-maintainability, bending strength, and crush strength (Kano, Col 2 Lines 1-21).  Kano teaches the content of the benzylidene sorbitol (gelation agent; dibenzalide of a hexavalent sugar alcohol) and the water+solvents can be adjusted to benefit the strength properties of the solid adhesive (Kano, Col 2 Lines 45-67; Col 3 Lines 20-40; Col 4 Lines 6-53; Col 6 Lines 35-55).
Since Toyoda and Kano both disclose solid adhesives comprising adhesive resins (such as polyvinyl butyral and polyvinyl pyrrolidone), gelation agents, organic solvents, and water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, controlled, and optimized Toyoda’s composition ratios according to Kano to yield a solid adhesive that has a combination of shape-maintainability, bending strength, and crush strength as taught by Kano (Kano, Abstract, Col 1 Lines 1-10, 55-67; Col 2 All; Col 3 Lines 20-40; Col 4 Lines 6-53; Col 6 Lines 35-55; see MPEP 2144.05, II & MPEP 2143).  Furthermore, modified Toyoda’s solid adhesive appears to be substantially identical to the claimed solid adhesive.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Although modified Toyoda does not measure hardness in the same manner as disclosed by the present invention and claim 17, it would have been obvious to one of ordinary skill in the art that embodiments of modified Toyoda’s optimized solid adhesive (that exhibits a balanced and optimized combination of shape-maintainability, bending strength, and crush strength) if measured and tested for hardness in the same manner as set forth in the specification and claim 17 would necessarily render obvious the claimed range with a predictable and reasonable expectation of success (see MPEP 2143; MPEP 2144.05, II; & MPEP 2112.01, I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782